                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:17-cv-00716-RJC-DSC

MOVEMENT MORTGAGE, LLC,                        )
                                               )
              Plaintiff,                       )
                                               )
               v.                              )
                                               )               ORDER
MARK MCDONALD AND FRANKLIN                     )
FIRST FINANCIAL, LTD.,                         )
                                               )
              Defendants.                      )
                                               )
                                               )
                                               )
                                               )
                                               )

      THIS MATTER comes before the Court on the parties’ Joint Motion for Entry

of Dismissal with Prejudice of Plaintiff’s Claims Against Defendant Mark

McDonald, (Doc. No. 70).

      For good cause shown, Plaintiff’s claims against Defendant McDonald are

hereby DISMISSED WITH PREJUDICE. Defendant McDonald shall be terminated

as a party to this suit. The parties agree that they shall bear their own costs and

attorneys’ fees.

      SO ORDERED.


                                      Signed: March 29, 2019
